        Case 21-55036-pwb                   Doc 8 Filed 07/06/21 Entered 07/06/21 14:10:59                                          Desc Ch 11
                                                 SubV First Mtg I/J Page 1 of 3

 Information to identify the case:
 Debtor 1              Scott Loren Leventhal                                                    Social Security number or ITIN            xxx−xx−4791
                       First Name   Middle Name   Last Name                                     EIN _ _−_ _ _ _ _ _ _
 Debtor 2                                                                                       Social Security number or ITIN _ _ _ _
                       First Name   Middle Name   Last Name
 (Spouse, if filing)
                                                                                                EIN     _ _−_ _ _ _ _ _ _
 United States Bankruptcy Court Northern District of Georgia
 Court website: www.ganb.uscourts.gov                                                           Date case filed for chapter 11 7/5/21
 Case number:          21−55036−pwb

Official Form 309E2 (For Individuals or Joint Debtors under Subchapter V)
Notice of Chapter 11 Bankruptcy Case                                                                                                                   10/20

For the debtors listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read all pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a deficiency, repossess
property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or otherwise. Creditors who
violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days
or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 11 plan may result in a discharge of debt. Creditors who assert that the debtors are not entitled to a discharge of any debts or
who want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within the deadlines
specified in this notice. (See line 12 below for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at https://pacer.uscourts.gov). Copy fees or access charges may apply. A free automated
response system is available at 866−222−8029 (Georgia Northern). You must have case number, debtor name, or SSN when calling.

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification Numbers, which may
appear on a version of this notice. However, the full numbers must not appear on any document filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of a Social Security or
Individual Taxpayer Identification Number in any document, including attachments, that you file with the court.

                                            About Debtor 1:                                                 About Debtor 2:
 1. Debtor's full name                      Scott Loren Leventhal

 2. All other names used in the
    last 8 years

                                            1360 Peachtree Street
 3. Address                                 Suite 750
                                            Atlanta, GA 30309

 4. Debtor's attorney                       J. Hayden Kepner Jr.
      Name and address                      Scroggins & Williamson, P.C.                                   Contact phone 404−893−3880
                                            One Riverside, Suite 450
                                            4401 Northside Parkway                                         Email hkepner@swlawfirm.com
                                            Atlanta, GA 30327

 5. Bankruptcy trustee                      Todd Eugene Hennings                                           Contact phone (404) 584−1222
      Name and address                      Chapter 11 Subchapter V Trustee                                Email: thennings@maceywilensky.com
                                            Macey, Wilensky & Hennings, LLP
                                            5500 Interstate North Parkway, Suite 435
                                            Sandy Springs, GA 30328
                                                                                                           For more information, see page 2 >




Official Form 309E2 (For Individuals or Joint Debtors under Subchapter V)                Notice of Chapter 11 Bankruptcy Case                         page 1
       Case 21-55036-pwb                     Doc 8 Filed 07/06/21 Entered 07/06/21 14:10:59                                             Desc Ch 11
                                                  SubV First Mtg I/J Page 2 of 3
Debtor Scott Loren Leventhal                                                                                                Case number 21−55036−pwb

 6. Bankruptcy clerk's office                M. Regina Thomas                                               Office Hours: 8:00 a.m. − 4:00 p.m.
     Documents in this case may be filed     Clerk of Court
     at this address.                                                                                       Court website: www.ganb.uscourts.gov
     You may inspect all records filed in    1340 United States Courthouse
     this case at this office or online at   75 Ted Turner Drive SW
     https://pacer.uscourts.gov.             Atlanta, GA 30303                                              Contact phone 404−215−1000


 7. Meeting of creditors                                                                                     Location:
                                             August 2, 2021 at 01:00 PM                                      Meeting will be telephonic. To attend,
     Debtors must attend the meeting to                                                                      Dial: 888−902−9750 and enter:
     be questioned under oath. In a joint
     case, both spouses must attend.         The meeting may be continued or adjourned to a later            9635734, when prompted for
                                             date. If so, the date will be on the court docket.              participation code.
     Bring a copy of this notice with you.
     Creditors may attend, but are not
     required to do so. Cellular phones      TO THE DEBTOR: Bring an original government issued
     and other devices with cameras are      photo ID and confirmation of social security number.
     not allowed in the building.
     Status Conference                       August 31, 2021 at 11:30 AM                                     Location:
     The status conference that 11 U.S.C.                                                                    Courtroom 1401, Russell Federal
     § 1188(a) requires shall be held on:                                                                    Building, 75 Ted Turner Drive SW,
                                                                                                             Atlanta, GA 30303

 8. Deadlines                                You must file a complaint by the deadline to                    Filing deadline for objection to
     The bankruptcy clerk's office must      object to discharge or to challenge whether                     discharge: First date set for hearing on
     receive these documents and any                                                                         confirmation of plan. The court will send you a
     required filing fee by the following    certain debts are dischargeable if:
     deadlines.                              • you assert that the debtor is not entitled to                 notice of that date later.
                                               receive a discharge of any debts under
                                               11 U.S.C. § 1141(d)(3) or
                                             • you want to have a debt excepted from discharge               Filing deadline for dischargeability
                                               under 11 U.S.C § 523(a)(2), (4), or (6).                      complaints: October 1, 2021

                                             Deadline for filing proof of claim
                                             for all creditors (except a governmental unit): September 13, 2021
                                             A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                             www.uscourts.gov or any bankruptcy clerk's office.
                                             Your claim will be allowed in the amount scheduled unless:
                                             • your claim is designated as disputed, contingent, or unliquidated;
                                             • you file a proof of claim in a different amount; or
                                             • you receive another notice.

                                             If your claim is not scheduled or if your claim is designated as disputed, contingent, or unliquidated, you
                                             must file a proof of claim or you might not be paid on your claim and you might be unable to vote on a plan.
                                             You may file a proof of claim even if your claim is scheduled.
                                             You may review the schedules at the bankruptcy clerk's office or online at https://pacer.uscourts.gov.
                                             Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof
                                             of claim submits a creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can
                                             explain. For example, a secured creditor who files a proof of claim may surrender important nonmonetary
                                             rights, including the right to a jury trial.


                                             Deadline to object to exemptions:                               Filing Deadline:
                                             The law permits debtors to keep certain property as             30 days after the conclusion of the meeting of
                                             exempt. If you believe that the law does not authorize an       creditors
                                             exemption claimed, you may file an objection.

                                             If you are a creditor receiving mailed notice at a foreign address, you may file a motion asking the court to
 9. Creditors
    address
              with a foreign                 extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                             any questions about your rights in this case.

     Deadline to make an                      The deadline for a secured party to make an election under 11 U.S.C. §1111(b) is fixed as 14 days after a
 10. election under 11 U.S.C.                 plan is filed, unless the Court orders otherwise.
     §1111(b)
                                                                                                              For more information, see page 3 >




Official Form 309E2 (For Individuals or Joint Debtors under Subchapter V)                  Notice of Chapter 11 Bankruptcy Case                            page 2
       Case 21-55036-pwb                  Doc 8 Filed 07/06/21 Entered 07/06/21 14:10:59                                          Desc Ch 11
                                               SubV First Mtg I/J Page 3 of 3
Debtor Scott Loren Leventhal                                                                                           Case number 21−55036−pwb

                                            Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective unless the
                                            court confirms it. You may receive a copy of the plan and a disclosure statement telling you about the plan,
11. Filing a Chapter 11
    bankruptcy case
                                            and you may have the opportunity to vote on the plan. You will receive notice of the date of the confirmation
                                            hearing, and you may object to confirmation of the plan and attend the confirmation hearing. The debtor will
                                            generally remain in possession of the property and may continue to operate the debtor's business.
                                          Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of a debt.
                                          See 11 U.S.C. § 1141(d). A discharge means that creditors may never try to collect the debt from the debtors
                                          personally except as provided in the plan. If you believe that a particular debt owed to you should be excepted
                                          from the discharge under 11 U.S.C. § 523 (a)(2), (4), or (6), you must file a complaint and pay the filing fee in
12. Discharge of debts                    the bankruptcy clerk's office by the deadline. If you believe that the debtors are not entitled to a discharge of
                                          any of their debts under 11 U.S.C. § 1141 (d)(3), you must file a complaint and pay the filing fee in the clerk's
                                          office by the first date set for the hearing on confirmation of the plan. The court will send you another notice
                                          telling you of that date.
                                          The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                          distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed
13. Exempt property                       as exempt. You may inspect that list at the bankruptcy clerk's office or online at https://pacer.uscourts.gov. If
                                          you believe that the law does not authorize an exemption that the debtors claim, you may file an objection. The
                                          bankruptcy clerk's office must receive the objection by the deadline to object to exemptions in line 8.




Official Form 309E2 (For Individuals or Joint Debtors under Subchapter V)              Notice of Chapter 11 Bankruptcy Case                          page 3
